Order entered September 8, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-01043-CV

   IN RE: WESTERN GENERAL AUTOMOBILE INSURANCE COMPANY, Relator

                Original Proceeding from the 298th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-16-06845

                                         ORDER
       Based on the Court’s opinion of this date, we DENY relator’s motion to stay depositions

as moot.


                                                    /s/   DAVID L. BRIDGES
                                                          JUSTICE